KINKADE, J.
Epitomized Opinion
Edgar filed a petition against King alleging that King, in the presence and hearing of divers persons, falsely and maliciously spoke and published of and concerning Edgar certain false and malicious words set out in the petition. King filed a motion to make the petition more definite and certain by stating in whose presence and at what place the false and malicious words were spoken. The motion was granted. Edgar refused to make the petition more definite and certain and the court dismissed the action. In affirming the judgment of Judge McClelland of the Common Pleas Court of Wood county, the Court of Appeals held:
1. It is within the sound discretion of the court to afford the defense a fair opportunity to prepare for the trial in requiring the plaintiff to make his petition more definite and certain by stating where and in whose presence the slanderous words were spoken.